


EXHIBIT 10(iii)(A)(61)


THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT


THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
"Company"), hereby grants to the Participant named below a Performance Share
Award (the "Award") to be settled in shares of the Company's common stock (the
"Shares"). The terms and conditions of this Award are set forth in this Award
Agreement (this "Agreement"), the Interpublic Group of Companies, Inc. 2009
Performance Incentive Plan (the "Plan"), which is attached hereto as Exhibit A
and the addendum to the Award Agreement (the "Addendum") which is attached
hereto as Exhibit B.
Date of Award
[DATE]  Participant's Name     [NAME]
Target Number of Shares to be Awarded Upon Vesting
[X]
Performance Period
January 1, 2014 through December 31, [YEAR]
Vesting Date
Subject to the (i) terms of the Plan, (ii) the forfeiture, cancellation, and
rescission provisions of this Agreement and (iii) Participant's execution of the
non-solicitation and non-service agreement that is attached hereto as Exhibit B,
the scheduled vesting date is the third anniversary of the Date of Award, or
such later date as specified in the following paragraph.
Notwithstanding any other provision of this Agreement, if the audit of the
Company's consolidated financial statements for the years included in the
Performance Period (the "Audited Financials") has not been completed more than
fifteen (15) days before the vesting date set forth above, the vesting date
shall be delayed until the earlier of (i) the thirtieth (30th) day after the
completion of the Audited Financials for the years included in the Performance
Period or (ii) the date the Actual Shares Awarded (as defined below) are
delivered. Unless the Committee or its designee determines otherwise in its sole
discretion, any portion of this Award that is not vested on the date the
Participant ceases to be an employee of the Company and its Subsidiaries and
Affiliates shall be forfeited.
Actual Shares Awarded
The "Actual Shares Awarded" (to the extent vested) shall be between 0 and 3
times the "Target Number of Shares to be Awarded Upon Vesting," as determined by
the Committee based on performance against the financial metrics described in
the Award Letter from Interpublic (the "Performance Criteria"). [Form of Actual
Payment Amount may be made in cash, shares, or a combination as prescribed in
Section 7(b) of the Plan.]
Payment Date
[PAYMENT DATE OR SCHEDULE]

The provisions of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. Except as otherwise expressly provided otherwise in this Agreement, in
case of any conflict between this Agreement and the Plan, the terms of the Plan
shall control.
Please (i) review the rest of this Agreement, the Addendum, the Plan document
and the non-solicitation and non-service agreement attached hereto as Exhibit C,
and (ii) execute the Agreement and Exhibit C by clicking “Accept” below.
By clicking “Accept” below, the Participant is effectively executing and agree
to be bound by the terms and conditions of (i) this Agreement (including the
terms under "Forfeiture of Award" and “Cancellation and Rescission”) and (ii)
the non-solicitation and non-service agreement attached hereto as Exhibit C.


THE INTERPUBLIC GROUP OF COMPANIES, INC.
[signature.jpg]
Ken Lareau
Vice President, Global Compensation
      








--------------------------------------------------------------------------------




THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT


The following terms and conditions supplement the terms of the Plan and govern
the Award:
Achievement of Performance Criteria
Subject to the terms of the Plan, the Committee shall have sole and exclusive
discretion to determine whether and the extent to which the applicable
Performance Criteria have been achieved, and the corresponding number of Actual
Shares Awarded. Except in the case of death or a Change of Control, no payment
shall be made pursuant to this Award unless the Committee has certified in
writing that the Performance Criteria and all other material terms of the Award
have been satisfied.
Tax Withholding
Regardless of any action the Company or the Participant's employer takes with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility. Neither the
Company nor the Participant's employer: (a) make any representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including the grant of the Award, the vesting or
settlement of the Award, the subsequent sale of any Shares acquired pursuant to
the Award and the receipt of any dividends or dividend equivalents; or (b)
commit to structure the terms of the grant or any aspect of the Award to reduce
or eliminate the Participant’s liability for Tax-Related Items.
The Participant may elect, via the Company's stock plan administrator
(currently, UBS Financial Services), to pay any Tax-Related Items required to be
withheld in connection with the Award (as determined by the Committee in good
faith in its sole discretion) via any of the following methods: (1) withholding
a sufficient number of whole Shares from the Actual Shares Awarded to the
Participant as a result of the vesting and settlement of the Award (or, in the
case of an Award settled in cash, a portion of the sales proceeds) having a fair
market value equal to the amount of Tax-Related Items required to be withheld
("Share Withholding"); (2) selling a sufficient number of whole Shares from the
Actual Shares Awarded to the Participant as a result of the vesting and
settlement of the Award having a fair market value equal to the minimum amount
of Tax-Related Items required to be withheld; or (3) selling all of the Actual
Shares Awarded to the Participant as a result of the vesting and settlement of
the Award, and withholding from the sale proceeds the minimum amount of
Tax-Related Items required to be withheld, with the net proceeds disbursed to
the Participant. To the extent the Participant fails to elect one of the
foregoing withholding methods within [30] days of the Date of Award, the Company
(or the Participant's employer) shall satisfy any withholding obligation for
Tax-Related Items via Share Withholding.
If the Participant relocates to another jurisdiction, the Participant is
responsible for notifying the Company of such relocation and is responsible for
compliance with all applicable tax requirements. If the Participant is subject
to taxation in more than one jurisdiction, the Participant acknowledges that the
Company or the Participant's employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. By accepting this Award, the
Participant expressly consents to the withholding methods as provided for
hereunder. All other Tax-Related Items related to the Award and any Shares or
cash delivered in settlement thereof are the Participant’s sole responsibility.
Neither the Company nor any of its Subsidiaries or Affiliates is responsible for
any liability or penalty relating to taxes (including excise taxes) on
compensation (including imputed compensation) or other income attributed to the
Participant (or a Beneficiary) pursuant to this Agreement, whether as a result
of the Participant failing to make timely payments of tax or otherwise.





--------------------------------------------------------------------------------




Change of Control
This Award shall not vest or become immediately payable merely upon the
occurrence of a Change of Control. However, the following provisions shall apply
if a Change of Control occurs before the Vesting Date:
(i) Upon the Change of Control, the number of Actual Shares Awarded shall be
fixed at the Target Number of Shares. Such Actual Shares Awarded shall continue
to be conditioned on the Participant remaining employed by the Company or a
Subsidiary or Affiliate through the Vesting Date (subject to the provisions of
the Plan and this Agreement with respect to death and Disability, and paragraph
(iii), below), and shall be paid at the time prescribed by this Agreement.
(ii) If as a result of the Change of Control the Company ceases to exist or the
Company’s Shares are no longer traded on the New York Stock Exchange, the Actual
Shares Awarded shall be converted into a cash amount equal to the value of the
Actual Shares Awarded, based on the closing price of the Company Shares on the
last day the Company Shares are traded on the New York Stock Exchange prior to
the Change in Control. Such cash amount shall continue to be conditioned on the
Participant remaining employed by the Company or a Subsidiary or Affiliate
through the Vesting Date (subject to the provisions of the Plan and this
Agreement with respect to death and Disability, and paragraph (iii), below), and
shall be paid at the time prescribed by this Agreement.
(iii) If prior to the Vesting Date and within 24 months after the Change of
Control, the Participant has a Termination of Employment either (1) by the
Company (including its successor) or the Participant’s employer without Cause or
(2) if the Participant has “good reason” rights under the Company’s Executive
Severance Plan or an employment agreement, by the Participant for “good reason”
(as defined in the applicable plan or agreement), then (A) this Award shall
become immediately vested and payable to the Participant, and (B) the payment
date shall occur within 30 days after the Participant’s Termination of
Employment subject to the six-month delay rule set forth in Section 12(m)(2) of
the Plan).
Compliance with Local Laws
Notwithstanding anything to the contrary contained in this Agreement, the
Company may, in its sole discretion, settle the Award in the form of: (1) a cash
payment to the extent settlement in Shares (a) is prohibited under local law,
rules and regulations, (b) would require the Participant, the Company or the
Participant's employer to obtain the approval of any governmental and/or
regulatory body in the Participant's country of residence (and/or country of
employment, if different), or (c) is administratively burdensome; or (2) Shares,
but require the Participant to immediately sell such Shares (in which case, this
Agreement shall give the Company the authority to issues sales instructions on
behalf of the Participant).
If the Participant is a resident of or employed in a country other than the
United States, the Participant agrees, as a condition of the Award, to
repatriate all payments attributable to the Award in accordance with local
foreign exchange rules and regulations in the Participant’s country of residence
(and country of employment, if different). In addition, the Participant agrees
to take any and all actions, and consents to any and all actions taken by the
Company and the Participant's employer as may be required to allow the Company
and the Participant's employer to comply with local laws, rules and regulations
in the Participant’s country of residence (and country of employment, if
different). Finally, the Participant agrees to take any and all actions that may
be required to comply with the Participant’s personal legal and tax obligations
under local laws, rules and regulations in the Participant’s country of
residence (and country of employment, if different).
EU Age Discrimination Rules
If the Participant is resident and/or employed in a country that is a member of
the European Union, the grant of the Award and the Agreement are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent that a court or tribunal of competent jurisdiction
determines that any provision of the Agreement is invalid or unenforceable, in
whole or in part, under the Age Discrimination Rules, the Company, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.
Forfeiture of Award
Before accepting this Award, the Participant must disclose to the Company in
writing all grants to the Participant of options, shares and other equity rights
with respect to any Subsidiary of the Company ("Subsidiary Grants") that are
still outstanding. Failure to disclose in writing the existence of any such
outstanding Subsidiary Grants shall result in immediate cancellation and
forfeiture of the Award set forth in this Agreement, unless the Committee
determines in its sole discretion that such failure was reasonable under the
circumstances.





--------------------------------------------------------------------------------




Cancellation and Rescission
Notwithstanding any other provision of the Plan or this Agreement, Participant
acknowledges and agrees that the Company may cancel, rescind, suspend, withhold,
modify, amend or otherwise limit or restrict this Award (whether vested or not
vested) at any time if the Participant is not in compliance with all applicable
provisions of the Agreement and the Plan, or if the Participant engages in any
“Prohibited Activity.” For purposes of this Agreement, “Prohibited Activity”
includes: (i) any activity that would enable the Company (or any Subsidiary or
Affiliate where the Participant is employed) to terminate the Participant’s
employment for cause (as defined in the Plan or any employment agreement or
other plan or arrangement that covers the Participant); (ii) a material
violation of any rule, policy or procedure of the Company (or any Subsidiary or
Affiliate where the Participant is employed), including but not limited to the
Code of Conduct of the Company (and any such Subsidiary or Affiliate); (iii)
before a Change of Control, a failure to be in compliance with any share
ownership objectives of the Company applicable to the Participant, or (iv)
before a Change of Control, any other conduct or act that the Company determines
is injurious, detrimental or prejudicial to any interest of the Company.
Participant agrees that the cancellation and rescission provisions of this
Agreement are reasonable and agrees not to challenge the reasonableness of such
provisions, even where forfeiture of this Agreement is the penalty for
violation; provided that the Participant may challenge the reasonableness of any
forfeiture that occurs after a Change of Control.
No Employment Rights
The grant of the Award shall not be interpreted to form an employment contract
between the Participant and the Company or the Participant's employer.
Discretionary Nature of Award
The Participant acknowledges and agrees that the Plan is discretionary in nature
and may be amended, cancelled or terminated by the Company, in its sole
discretion, at any time. The grant of the Award under the Plan is a one-time
benefit and does not create any contractual or other right to receive a grant of
an Award or any other forms of award permitted under the Plan or other benefits
in lieu thereof in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
any grant, the number of Shares subject to the grant and the vesting provisions.
Any amendment, modification or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Participant's employment
with the Participant's employer.
Extraordinary Benefit
The Participant's participation in the Plan is voluntary. The value of the Award
and any other awards granted under the Plan is an extraordinary item of
compensation outside the scope of the Participant's employment (and the
Participant's employment contract, if any). Any grant under the Plan, including
the grant of the Award, is not part of the Participant's normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments.
Value of Benefit
The future value of the Shares subject to this Award is unknown and cannot be
predicted with certainty. The Company shall not be liable for any foreign
exchange rate fluctuation, where applicable, between the Participant's local
currency and the United States dollar that may affect the value of the Award or
of any amounts due to the Participant pursuant to the settlement of the Award or
the subsequent sale of any Shares acquired upon settlement
No Public Offering
The grant of the Award is not intended to be a public offering of securities in
the Participant's country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law). No employee of the Company or its Subsidiaries or
Affiliates is permitted to advise the Participant on whether the Participant
should acquire Shares under the Plan and provide the Participant with any legal,
tax or financial advice with respect to the grant of the Award. The acquisition
of Shares involves certain risks, and the Participant should carefully consider
all risk factors and tax considerations relevant to the acquisition and
disposition of Shares under the Plan. Further, the Participant should carefully
review all of the materials related to the Award and the Plan, and the
Participant should consult with the Participant's personal legal, tax and
financial advisors for professional advice in relation to the Participant's
personal circumstances.
English Language
If the Participant is resident outside of the United States, the Participant
acknowledges and agrees that it is the Participant's express intent that the
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award be drawn up in English.
Electronic Delivery
The Company may, in its sole discretion, decide to deliver any documents related
to the Award or other awards granted to the Participant under the Plan by
electronic means. The Participant hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.





--------------------------------------------------------------------------------




Data Privacy
The Company and the Participant's employer hereby notify the Participant of the
following in relation to the Participant's personal data and the collection,
use, processing and transfer of such data in relation to the grant of the Award
and the Participant's participation in the Plan pursuant to applicable personal
data protection laws. The collection, use, processing and transfer of the
Participant's personal data is necessary for the Company’s administration of the
Plan and the Participant's participation in the Plan, and the Participant's
denial and/or objection to the collection, processing and transfer of personal
data may affect the Participant's ability to participate in the Plan. As such,
the Participant voluntarily acknowledge, consent and agree (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described herein.
The Company and the Participant's employer hold certain personal information
about the Participant, including (but not limited to) the Participant's name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary, nationality, job title, any Shares
or directorships held in the Company, details of all Award or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant's favor for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company and the
Participant's employer will process the Data for the exclusive purpose of
implementing, administering and managing the Participant's participation in the
Plan. The data processing will take place through electronic and non-electronic
means according to logics and procedures strictly correlated to the purposes for
which the Data is collected and with confidentiality and security provisions as
set forth by applicable laws and regulations in the Participant's country of
residence. Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. The Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for the
Participant's participation in the Plan.
The Company and the Participant's employer will transfer Data as necessary for
the purpose of implementation, administration and management of the
Participant's participation in the Plan, and the Company and the Participant's
employer may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, the United States or
elsewhere throughout the world. The Participant hereby authorize (where required
under applicable law) the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Participant's participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant's behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan.
The Participant may, at any time, exercise the Participant's rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data and (d) oppose,
for legal reasons, the collection, processing or transfer of the Data that is
not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant's participation in the Plan. The
Participant may seek to exercise these rights by contacting the Participant's
local HR manager.
Successors and Assigns
The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors or administrators.
Addendum
Notwithstanding any provisions of the Agreement to the contrary, the Award shall
be subject to any special terms and conditions for the Participant's country of
residence (and country of employment, if different) set forth in an addendum to
the Agreement (an “Addendum”). Further, if the Participant transfers the
Participant's residence and/or employment to another country reflected in an
Addendum to the Agreement at the time of transfer, the special terms and
conditions for such country will apply to the Participant to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law or to
facilitate the operation and administration of the award and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Participant's transfer). In all circumstances, any
applicable Addendum shall constitute part of the Agreement.
Additional Requirements
The Company reserves the right to impose other requirements on the Award, any
Shares acquired pursuant to the Award and the Participant's participation in the
Plan to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local law
or to facilitate the operation and administration of the award and the Plan.
Such requirements may include (but are not limited to) requiring the Participant
to sign any agreements or undertakings that may be necessary to accomplish the
foregoing.
Severability
The invalidity or unenforceability of any provision of the Plan or this
Agreement will not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
will be severable and enforceable to the extent permitted by law.





--------------------------------------------------------------------------------




Interpretation and Construction
This Agreement and the Plan shall be construed and interpreted by the Committee,
in its sole discretion. Any interpretation or other determination by the
Committee (including, but not limited to, correction of any defect or omission
and reconciliation of any inconsistency in the Agreement or the Plan) shall be
binding and conclusive.
All determinations regarding enforcement, waiver or modification of the
cancellation and rescission and other provisions of this Agreement (including
the provisions relating to termination of employment, death and disability)
shall be made in the Company’s sole discretion. Determinations made under this
Agreement and the Plan need not be uniform and may be made selectively among
individuals, whether or not such individuals are similarly situated.
Entire Understanding
This Agreement, the Award Letter from Interpublic, the terms of the Plan and the
non-solicitation and non-service agreement attached hereto as Exhibit C
constitute the entire understanding between the Participant and the Company and
its Subsidiaries and Affiliates regarding this Award. Any prior agreements,
commitments, or negotiations concerning this Award are superseded.
Participant's Acknowledgement and Agreement
By accepting the grant of the Award, the Participant acknowledges that the
Participant has read the Agreement, the Addendum to the Agreement (as
applicable), the Plan, and the non-solicitation and non-service agreement and
the Participant specifically accepts and agrees to the provisions therein.









